Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-22, 24, 27, 42-43, 53-55, 61, 65-67 and 284-292 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite since it is not clear how an amino acid comprising a post-translational modification is identified in the method by performing the recited steps. Do the one or more terminal amino acid recognition molecules bind to or associate with a post-translational modification on the amino acid exposed at the terminus of the polypeptide, which binding or association causes a distinct series of signal pulses to be produced, wherein the distinct series of signal pulses are then detected as an indication of the post-translational modification? In addition, claim 15 recites that “an amino acid of the single polypeptide molecule comprising a post-translational modification” is identified in the method, which means any amino acid in the polypeptide molecule including both the amino acids exposed at the terminus and amino acids located in the interior of the polypeptide. It is not clear how interior amino acids in the polypeptide containing a post-translational modification are identified in the method when the terminal amino acid recognition molecules used in the method only associate with amino acids exposed at a terminus of the polypeptide. What allows interior amino acids in the polypeptide containing a post-translational modification to be detected or identified in the method? It is not clear what steps in the method allow a post-translational modification of an amino acid in the polypeptide to be identified, and therefore, it is not clear how to perform the method. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-22, 24, 27, 42-43, 53-55, 61, 65-67 and 284-292 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 120-121, 123-127, 137-140, 143, 149-151, 284-285 and 288-295 of copending Application No. 16/709,024(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of sequencing a polypeptide comprising contacting a single polypeptide molecule with one or more terminal amino acid recognition molecules (see claim 123 in application 16/709,024), and detecting a series of signal pulses (see claim 120 in application 16/709,024) indicative of association of the one or more terminal amino acid recognition molecules with successive amino acids at a terminus of the single polypeptide while the single polypeptide is being degraded with a cleaving reagent, thereby sequencing the single polypeptide molecule (see instant claim 61 and claim 139 in application serial no. 16/709,024 for the cleaving reagent), wherein the sequencing comprises identifying that an amino acid of the single polypeptide molecule comprises a post-translational modification (see claim 292 in application serial no. 16/709,024). Both sets of dependent claims in each of the instant application and application serial no. 16/709,024 also recite the same limitations concerning a characteristic pattern of the association of the one or more terminal amino acid recognition molecules with each type of amino acid exposed at the terminus, the type of terminal amino recognition molecules used in the method, the labeling of the terminal amino acid recognition molecules, etc. In addition, both sets of claims recite detection of the same types of post-translational modifications of an amino acid in the single polypeptide molecule (i.e. acetylation, glycosylation, citrullination, etc.), and recite that a side chain of an amino acid in the single polypeptide molecule comprises the post-translational modification, wherein the side chain is phospho-tyrosine or phospho-serine (see claims 290-292 in the instant application and claims 293-295 in application serial no. 16/709,024).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive.
The previous objections to the abstract and disclosure made in the last Office action mailed on March 22, 2022 have been withdrawn in view of the amendments made to the abstract and specification. The previous objection to claim 20, and the previous rejections of claims 288-289 under 35 USC 112(b) in the last Office action have also been withdrawn in view of the amendments made to the claims. However, the pending claims are now newly rejected under 35 USC 112(b) for the reasons set forth above, as necessitated by the amendments made to the claims. 
The previous rejections of the claims on the ground of nonstatutory double patenting as being unpatentable over claims in applications serial nos. 16/708,989, 16/709,052, 16/709,103 and 16/686,028 have been withdrawn in view of the amendments made to the claims. However, the rejection of the claims on the ground of nonstatutory double patenting as being unpatentable over claims in application serial no. 16/709,024 is maintained for the reasons set forth above, specifically since claims 292-295 in application serial no. 16/709,024 also recite identifying an amino acid in the single polypeptide molecule as having a post-translational modification, as amended claims 15 and 290-292 in the instant application do.
The previous rejection of the claims under 35 USC 102(a)(2) as being anticipated by Callewaert et al (WO 2019/063827), and the previous rejections of the claims under 35 US 103 as being obvious over Callewaert et al and Callewaert et al in view of Tran et al have been withdrawn in view of the amendments made to the claims. Callewaert et al fail to teach or fairly suggesting that the sequencing method comprises “identifying that an amino acid of the single polypeptide molecule comprises a post-translational modification”, as now recited in independent claim 15. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 30, 2022